DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16314559, filed on December 31, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  Claim 5 recites that it is a dependent claim of itself and claim 6 also recites that it is a dependent claim of itself.  It appears that claim 5 and 6 could be a dependent claim of claim 4.  It also appears that claim 6 could be a dependent claim of claim 5, with claim 5 being a dependent claim of claim 4.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19, 20, 21, 21, 21, 22, 23, 9, 10, 11 and 11 of U.S. Patent No. 10916973. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover the same subject matter.
Both independent claims’ features of the instant application and Patent 10916973 can be compared as:
Claim 1 of Instant Application
Claim 18 of Patent 10916973
A wireless power receiver, comprising: a transmitter configured to transmit to a wireless power transmitter, a foreign object detection status packet including a mode bit field indicating whether a foreign object detection status packet includes a reference peak frequency of the wireless power receiver, wherein the reference peak frequency is pre-assigned to the wireless power receiver;
A method for detecting a foreign object disposed in a charging area of a wireless power transmitter, the method comprising: transmitting, by a wireless power receiver to the wireless power transmitter, a foreign object detection status packet including a mode bit field indicating whether the foreign object detection status packet includes a reference peak frequency of the wireless power receiver, wherein the reference peak frequency is pre-assigned to the wireless power receiver;
and a receiver configured to receive from the wireless power transmitter, a response indicating the foreign object is present or not present in a charging area of the wireless power transmitter,
and receiving, by the wireless power receiver from the wireless power transmitter, a response indicating the foreign object is present or not present in the charging area,
wherein the response is determined based on a comparison of a measured peak frequency of a power signal transmitted by the wireless power transmitter and an adaptable threshold frequency adapted based on the reference peak frequency included in the foreign object detection status packet from the wireless power receiver.
wherein the response is determined based on a comparison of a measured peak frequency of a power signal transmitted by the wireless power transmitter and an adaptable threshold frequency adapted based on the reference peak frequency included in the foreign object detection status packet from the wireless power receiver.


Both sets of claims’ features of the instant application (claims 2-12) and Patent 10916973 (claims 19, 20, 21, 21, 21, 22, 23, 9, 10, 11 and 11) can be compared by using the table shown above.

Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10916973 in view of Niessen 2017/0061142. 

Regarding claim 13, Patent 10916973 claims the wireless power receiver according to claim 1, but fails to claim wherein the controller is further configured to: controlling the transmitter to transmit the foreign object detection status packet at least once during a negotiation phase with the wireless power transmitter.
Niessen teaches wherein the controller is further configured to: controlling the transmitter to transmit the foreign object detection status packet at least once during a negotiation phase with the wireless power transmitter (Fig. 4; 408; para [0030]).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as claimed by Patent 10916973 with the power transfer method as described by Niessen for the purpose of improving foreign object detection during potential power transfer and to prevent power transfer when a foreign object is detected during negotiation between the power transmitter and power receiver.

Regarding claim 14, Patent 10916973 claims and Niessen teaches the wireless power receiver according to claim 13, Niessen further teaches wherein a power transfer phase of wirelessly transmitting power to the wireless power receiver is not performed in response to the negotiation phase indicating the foreign object is present in the charging area (Fig. 4; para [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yamamoto et al. discloses “Wireless power transfer system, power transmitter, and rectenna base station” (see 2009/0315412)
Robertson discloses “Method for detecting and identifying a receiver in an inductive power transfer system” (see 2015/0108849)
Tsai et al. discloses “Method for adjusting output power for induction type power supply system and related supplying-end module” (see 2017/0126072)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2858                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858